Citation Nr: 9906867	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  97-06 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for left hip replacement as the result of 
hospitalization or medical or surgical treatment or 
examination from July to October 1992 by VA. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey Parker, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
October 1952. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in March 1996 by the VA Regional 
Office (RO) in St. Louis, Missouri. 


FINDING OF FACT

There is no competent medical evidence of record that the 
veteran's left hip replacement was the result of VA 
hospitalization, or medical or surgical treatment, or 
submission to an examination.


CONCLUSION OF LAW

A claim for compensation under the provisions of 38 U.S.C. 
§ 1151 for a left hip replacement as a result of VA 
hospitalization or medical or surgical treatment or 
examination is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[38 U.S.C.A. § 5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  However, those 
amendments apply only to claims for compensation under 
38 U.S.C.A. § 1151 which were filed on or after October 1, 
1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  
Therefore, as the veteran filed his claim prior to October 1, 
1997, the only issue before the Board is whether the 
veteran's left hip replacement was a result of VA 
hospitalization, treatment, or examination in 1992. 

While the veteran is not required to show negligence, error 
in judgment or other fault in the medical treatment furnished 
by VA to the veteran in 1992, Brown v. Gardner, 115 S.Ct. 552 
(1994), he still has the burden of submitting cognizable 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim under the provisions of 
38 U.S.C.A. § 1151 is plausible or capable of substantiation.  
That is, the veteran must submit competent evidence that the 
left hip replacement occurred as the result of VA 
hospitalization, treatment, and/or examination.  38 U.S.C.A. 
§§ 1151, 5107(a).

The evidence in this veteran's case reflects that on July 30, 
1992, the veteran was brought to a VA medical center with 
reports from the veteran and family members that the veteran 
had fallen early that morning upon arising from bed, and that 
at the time he had some confusion.  The veteran reported that 
initially his low back hurt, but that by the time of the 
examination such pain had disappeared and he suffered from 
left knee pain.  The veteran was examined and X-rays of the 
left knee were taken, resulting in a diagnosis of a left knee 
contusion.  On August 25, 1992, the veteran was seen again 
with complaints of left knee pain.  When the veteran was seen 
by VA on September 22, 1992, he reported being wheelchair 
bound since the fall.  At an orthopedic examination on 
October 6, 1992, the veteran reported that he had been unable 
to walk since the fall on July 30, 1992, and had been 
navigating in a wheelchair.  He complained of left knee pain 
of 3 months' duration.  The resulting diagnosis was 
degenerative joint disease of the left knee.   On October 21, 
1992, the veteran arrived at VA in a wheelchair.  He 
complained of left lower extremity discomfort, and was also 
treated for hypoglycemia. 

On October 22, 1992, the veteran was seen by a private 
neurologist, who noted a history of a fall 10 weeks (two to 
three months) prior with complaints of left leg pain since 
then.  

On October 23, 1992, the veteran was admitted to Alexion 
Brothers Hospital, where he presented, among other things, a 
history of a fall 10 weeks prior.  He was diagnosed as having 
a fractured neck of the femur.  On October 28, 1992, he 
underwent a prosthetic replacement of the fractured left 
femoral head.  The operating physician indicated upon 
exploration that the hip fracture appeared to be about two to 
three months old.  The post-operative diagnoses were of a 
twelve-week-old fracture of the left hip, severe contracture 
of the iliopsoas abductor muscles, and fracture of the 
proximal femur. 

The veteran has alleged that VA treating physicians should 
have discovered his fractured left hip while treating him 
from July 1992 to October 1992.  He is currently claiming 
entitlement to benefits under the theory that VA failed to 
make a timely diagnosis of (or misdiagnosed) his left hip 
fracture, and, through his representative, he contends that 
this caused "delay in treatment [which] resulted in the need 
for a total hip replacement."  

The evidence reflects that the veteran experienced a fall at 
home on July 30, 1992, thereafter experienced brief back 
pain, which resolved, and then left knee pain for the next 
three months.  The evidence also reveals that the veteran 
incurred a hip fracture and fracture of the femur, which the 
clinical findings indicate occurred at approximately the time 
of the fall at home reported by the veteran and his family. 

Notwithstanding the absence of any evidence to support the 
assertion, the veteran's representative, in a brief on 
appeal, also included an alternative theory of recovery under 
38 U.S.C.A. § 1151.  He wrote that the veteran contended that 
"he broke his hip while undergoing treatment at VAMC John 
Cochran on July 30, 1992."  The only evidence of record 
pertaining to the occurrence of a left hip or femur injury or 
fracture reflects that, upon admission to the VA medical 
center on July 30, 1992, the veteran and family members 
reported that the veteran had fallen early that morning, at 
home, at about 4:30 am, upon arising from bed and that he 
slipped on a rug.  There is no medical evidence of record of 
injury to the veteran during VA examination or treatment on 
July 30, 1992.  While the Board, for the purposes of 
determining whether the veteran has presented a well grounded 
claim, will presume the credibility of evidence presented, 
the presumption of credibility does not require VA to accept 
evidence (assuming, arguendo, that a representation of what 
the veteran said by his representative constitutes evidence) 
that "is inherently false or untrue" or "patently 
incredible."  See Duran v. Brown, 7 Vet. App. 216, 220 
(1994). 

Significantly, however, there is no competent medical 
evidence of record that VA hospitalization or medical or 
surgical treatment or examination, including the alleged 
failure to diagnose or treat a hip or femur fracture, 
resulted in the need for a total left hip replacement.  
Likewise, with regard to the veteran's alternative theory, 
there is no competent medical evidence that VA treatment or 
examination on July 30, 1992, caused the veteran's left hip 
or femur fracture.  The veteran has only offered his own 
opinion, or indirectly done so through his representative.  
Notably, however, the veteran's lay statements do not 
constitute competent evidence of medical causation.  That is 
to say, the veteran and family members are competent to state 
that the veteran incurred a fall at home, and to report the 
symptomatology experienced at that time, or at any time.  
However, the veteran is not qualified to offer a medical 
opinion on the medical question of whether VA treatment of 
his complaints from July to October 1992, or VA's alleged 
failure to discover and treat a hip or femur fracture, caused 
a left hip replacement to have to be undertaken, or to offer 
a medical opinion that VA treatment or examination on July 
30, 1992 caused the veteran's left hip or femur fracture.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).  The veteran is not 
competent to determine that VA was negligent in failing to 
make an earlier diagnosis or treatment of his left hip or 
femur fracture, or that VA should have conducted certain 
tests sooner.  See Heuer v. Brown, 7 Vet. App. 379, 384 
(1995).  

In Boeck v. Brown, 6 Vet. App. 14, 17 (1993), because the 
veteran had not presented a well grounded claim, the United 
States Court of Appeals for Veterans Claims (Court) did "not 
reach the interesting question of whether 38 U.S.C.A. § 1151 
applies in circumstances where a veteran enters a VA hospital 
with a non-service-connected disease, and the claim is made 
that the negligent failure to diagnose this disease is 
'aggravation' of that disease."  The Court added that a 
medical opinion that the veteran had the disease at the time 
of the VA examination or medical treatment, or that good 
medical practice would have disclosed it, would be the sine 
qua non of a well grounded claim.  In this case, the evidence 
of record does not include such medical opinion that good 
medical practice would have disclosed a left hip or femur 
fracture, or that a delay in doing so resulted in additional 
disability, including the need for a left hip replacement.  

The veteran's representative cites to 38 C.F.R. § 17.32 for 
the proposition that VA health care professionals have a duty 
toward patients.  However, that regulation establishes 
guidelines regarding "informed consent" concerning medical 
procedures, an issue which the veteran has not raised and 
which is, therefore, not relevant to this case, as the 
veteran has not even presented a well grounded claim.  
Notwithstanding the representative's characterization of this 
regulation, it recognizes, but does not grant, specific 
clinical privileges to perform treatment or procedures.  
Moreover, this regulation does not establish what the 
standard of care is.  In the absence of competent medical 
evidence to support the claim, the Board concludes that the 
veteran's claim for compensation under the provisions of 
38 U.S.C.A. § 1151 is not well grounded.  38 U.S.C.A. 
§ 5107(a).

Finally, the Board notes the representative's argument in the 
brief on appeal regarding injuries due to falls on VA 
premises in which he cites to a General Counsel opinion.  
That argument, however, is misplaced in this veteran's case 
as there is no evidence of a fall having occurred on VA 
premises.  The Court has held that 38 U.S.C. § 1151 "does 
not address disabilities that are merely coincidental with 
the receipt of VA treatment or which are the result of 
actions by the claimant, i.e., applying for or seeking 
hospitalization, treatment, or examination."  Sweitzer v. 
Brown, 5 Vet. App. 503, 505 (1993) (italics added).  It is 
noteworthy that even the dissent in that case agreed that the 
veteran's "treatment" would not begin until he had 
"checked in" at a VA facility, and that a veteran would not 
be covered under 38 U.S.C. § 1151 if his "injury did not 
occur on VA property."  Sweitzer, 5 Vet. App. at 506.  In 
addition, while compensation under 38 U.S.C. § 1151 for 
injuries resulting from the provision of hospital care and 
treatment may encompass injuries resulting from risks created 
by any circumstances or incidents of hospitalization, at a 
minimum this requires the physical presence of the veteran at 
a VA facility.  See VAOPGCPREC 7-97. 

Although the Board has considered and decided this claim on 
grounds different from that of the RO, which denied the claim 
for compensation under the provisions of 38 U.S.C.A. § 1151 
on the merits, the veteran has not been prejudiced by the 
decision.  This is because, in assuming that the claim was 
well grounded, the RO accorded the veteran greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the veteran's claim is well grounded 
would be pointless and, in light of the law cited above, 
would not result in a determination favorable to him.  
VAOPGCPREC 16-92 (O.G.C. Prec. 
16-92); 57 Fed. Reg. 49, 747 (1992).  The Court has held that 
"when an RO does not specifically address the question 
whether a claim is well grounded but rather, as here, 
proceeds to adjudication on the merits, there is no prejudice 
to the (appellant) solely from the omission of the well 
grounded analysis."  Meyer v. Brown, 9 Vet. App. 425, 432 
(1996).  

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained which, if true, would render the claim for 
compensation under 38 U.S.C.A. § 1151 "plausible".  See 
generally McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 
1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for compensation under the provisions of 38 U.S.C.A. § 1151 
for left hip replacement as the result of VA hospitalization 
or medical or surgical treatment or examination in 1992.  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).

Finally, the Board has considered the doctrine of the benefit 
of the doubt.  However, as the veteran's claim does not cross 
the threshold of being a well grounded claim, a weighing of 
the merits of the claim is not warranted, and the benefit of 
the doubt doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
left hip replacement as the result of hospitalization or 
medical or surgical treatment or examination from July to 
October 1992 by VA is denied. 


		
	BRIAN J. MILMOE
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

